Exhibit 10.51

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS AGREEMENT made on March 14, 2013 (the “Commencement Date”) by and between
Kid Brands, Inc., a New Jersey corporation (together with its successors and
assigns, the “Company”), and Raphael Benaroya (the “Executive” and, together
with the Company, the “Parties”).

The Parties intending to be legally bound hereby agree as follows.

1. TERM. This Agreement shall be for a term commencing on the Commencement Date
and ending on the fourth anniversary of the Commencement Date, with annual
extensions thereafter unless the Company or the Executive provides written
notice of termination to the other Party at least four months prior to the end
of the original four-year term or any subsequent annual extension (the original
term, as may be from time to time extended, being referred to as the “Term”).

2. POSITION; DUTIES. The Executive shall be employed as President and Chief
Executive Officer of the Company and shall have the authorities and
responsibilities customarily associated with the status of such positions at
other New York Stock Exchange listed companies. In his capacity as President and
Chief Executive Officer, the Executive shall report directly to the Company’s
Board of Directors (the “Board”) and shall have ultimate responsibility for all
the Company’s current and future operations in the U.S. and abroad. Upon
termination of the Executive’s employment for any reason, if and to the extent
requested by the Company, the Executive shall promptly resign from the Board and
from all other positions that the Executive then holds with the Company or any
affiliate and promptly execute all documentation for such resignations.

The Executive shall devote substantially all of his business time, effort and
energies to the business of the Company; provided, however, that notwithstanding
the foregoing, the Executive may (a) serve as an officer or director of the
entities for whom he serves as such on the Commencement Date and other entities,
(b) engage in civic, charitable, public service and community activities and
affairs, (c) accept and fulfill a reasonable number of speaking engagements, and
(d) manage his personal investments and affairs, as long as such activities do
not interfere, individually or in the aggregate, with his obligations and the
proper performance of his duties and responsibilities to the Company under this
Agreement in any material respect. If the Executive accepts an appointment to
serve on the board of directors or in any other capacity with any for profit
business entity for which he does not serve on the Commencement Date, the
Executive shall provide notice thereof to the Chair of the Nominating/Governance
Committee of the Board.



--------------------------------------------------------------------------------

3. COMPENSATION AND BENEFITS. Subject in each case to the provisions of
Section 4 of this Agreement in the event that his employment hereunder
terminates, the Executive shall be entitled to the following compensation and
benefits during the Term.

(A) Base Salary. The Company will pay the Executive a base salary at an annual
rate of $650,000, payable in accordance with the Company’s usual payroll
practices and prorated for the period of his service during 2013. The
Compensation Committee of the Board shall consider an increase of base salary
annually in its discretion. The base salary shall not be decreased at any time
or for any purpose during the Term, provided, however, that the Board may
decrease Executive’s Base Salary rate if such reduction is (i) made in
conjunction with cost cutting measures, (ii) consistent in all material respects
(including, without limitation, duration and rate of reduction) with reductions
applicable to the Company’s senior executive officers generally, and (iii) made
pursuant to the Executive’s recommendation or with the Executive’s consent. The
annual rate of the Executive’s base salary as in effect from time to time is
referred to herein as “Base Salary”; provided, however, that, for the purpose of
determining severance payable under Section 4, the term “Base Salary” shall be
determined without regard to any across-the-board temporary salary reduction
that may be in effect at the Termination Date.

(B) Incentive Compensation. The Executive will be entitled to an annual
incentive compensation opportunity under the Company’s Incentive Compensation
Bonus Program as attached to the Company’s 2012 proxy statement (“ICBP”) subject
to all the terms thereof (except as otherwise provided in this Agreement) for
the year 2013 and future years. The Executive’s annual bonus shall range from 0%
to 100% of Base Salary depending on the achievement of performance goals, with
payout of 50% of Base Salary upon achievement of target goals. Performance goals
for each year (including 2013) will be established by the Compensation Committee
of the Board within 90 days after the beginning of such year, and the Executive
shall have the opportunity to consult with the Compensation Committee in advance
of the establishment of that year’s performance goals. The Executive’s bonus
opportunity for 2013 will be based upon a full year of service in 2013. The
performance goals applicable to the Executive for any year will be consistent
with or not more stringent than any comparable performance goals applicable to
any other executive of the Company for such year. In the event of any conflict
between the provisions of the ICBP and the provisions of this Agreement, the
provisions of this Agreement shall control. Any amendment to the ICBP shall not
apply to the Executive without his consent. Any earned bonus will be paid to the
Executive after the end of the performance year and the determination by the
Compensation Committee of the achievement of the performance goals at the same
time as paid to other officers, but no later than March 15 of the following year
unless the audit of the Company’s financial statements is not completed by
March 15 in which event such determination and payment shall be made in such
year promptly upon completion of the audit.

(C) Equity Compensation. At the close of the first full trading day after
announcement of this Agreement, the Executive shall receive an equity grant of
incentive stock options (“ISOs”), nonqualified stock options (“NQSOs”) and stock
appreciation rights (“SARs” or “Cash SARs”) covering one million shares of
common stock (“Common Stock”) of the Company as follows:

(i) ISOs: incentive stock options covering 200,000 shares of Common Stock to be
awarded under the Company’s Equity Incentive Plan and having the terms set forth
herein and in Attachment 1 hereto;

 

- 2 -



--------------------------------------------------------------------------------

(ii) NQOs: nonqualified stock options covering 200,000 shares of Common Stock to
be awarded outside the Company’s Equity Incentive Plan and having the terms set
forth herein and in Attachment 2 hereto; and

(iii) Cash SARs: stock appreciation rights covering 600,000 shares of Common
Stock exercisable for cash to be awarded under the Company’s Equity Incentive
Plan and having the terms set forth herein and in Attachment 3 hereto.
Notwithstanding anything to the contrary contained herein (and upon stockholder
approval as provided below), the Company will replace the Cash SARs with
non-qualified stock options for 600,000 shares under the Company’s Equity
Incentive Plan at the same exercise price per share and upon substantially the
same other terms and conditions as the Cash SARs being replaced, in which event
all references in this Agreement to the Cash SARs or SARs will thereafter be
deemed to refer to the replacement options (“Replacement Options”). It is
understood and acknowledged by the Parties that, as a condition of issuing the
Replacement Options, the Replacement Options must be approved by the Company’s
stockholders. The Company shall use its reasonable best efforts to have the
Replacement Options approved at the next annual meeting of the Company’s
stockholders. For the sake of clarity, if the Replacement Options are not so
approved by the Company’s stockholders, then the Replacement Options will not be
awarded and the Cash SARs will continue in full force and effect.

The ISOs and Replacement Options will be covered by the Company’s registration
statement on Form S-8 for the Company’s Equity Incentive Plan. The Company will
cause the NQOs to be registered at the Company’s expense on a Form S-8 within
thirty days of the Commencement Date. The Company shall keep the registration
statements effective until all the Executive’s shares of Common Stock covered
thereby are sold, or may be sold without restriction pursuant to Rule 144 under
the Securities Act of 1933, as amended (the “Act”). Consistent with the
foregoing, the Executive recognizes that the exercise of the NQOs (and the
disposition of the underlying shares of Company Common Stock) are not currently
registered under an effective registration statement under the Act. The
Executive agrees not to exercise the NQOs unless such exercise is covered by an
effective registration on Form S-8 under the Act, unless the Executive provides
an investment representation to the Company that he is acquiring the shares to
be received upon such exercise for his own account and not with a view to
distribution or the issuance of Common Stock by the Company upon such exercise
is not otherwise prohibited under the Act. The Executive recognizes that the
disposition of the shares of Common Stock underlying the ISOs, NQOs and
Replacement Options by affiliates will not be covered by an effective
registration statement under the Act. In the event that the Executive receives
shares of Common Stock upon exercise of the ISOs, NQOs or Replacement Options
and the disposition of each share is not covered by an effective registration
statement under the Act, or is not otherwise exempt from such registration, the
shares shall be restricted against transfer to the extent required by the Act
and Rule 144 thereunder. The certificates evidencing any such shares may have a
statement placed thereon to reflect their status as restricted
securities. Notwithstanding the foregoing, nothing contained within this
paragraph shall be deemed or construed to be a waiver or release of the
Company’s obligations hereunder (including specifically those contained in
Section 3(C)(iii) above, which shall remain in effect and absolute.

 

- 3 -



--------------------------------------------------------------------------------

The ISOs, NQOs and Cash SARs shall become exercisable and vested as set forth
below and shall expire on the tenth anniversary of the date of grant subject to
earlier expiration as set forth in this Agreement.

The ISOs shall become exercisable and vested as follows subject to earlier
termination as set forth in this Agreement:

 

Date of Grant

   - 50,000 shares

First anniversary of Date of Grant

   - 50,000 shares

Second Anniversary of Date of Grant

   - 50,000 shares

Third Anniversary of Date of Grant

   - 50,000 shares

The NQOs shall become exercisable and vested as follows subject to earlier
termination as set forth in this Agreement:

 

Date of Grant

   - 200,000 shares

The 600,000 Cash SARs shall become vested and exercisable as follows subject to
earlier termination as set forth in this Agreement:

 

24 Consecutive Monthly Installments starting on the last day of the calendar
month in which the Date of Grant occurs and, thereafter

     - 15,625 shares Per Month   

24 Consecutive Monthly Installments starting on the last day of the calendar
month in which the second anniversary of the Date of Grant occurs

     - 9,375 shares Per Month   

The exercise price of the ISOs, NQOs and SARs shall be the closing price of the
Common Stock on the New York Stock Exchange on the date of grant.

(D) Board Fees. The Executive will not be entitled to any cash fees or other
payments or equity grants for service as a director.

(E) Expense Reimbursement. The Company will reimburse the Executive for business
expenses reasonably incurred by him in the performance of his duties with the
Company, in accordance with the Company’s expense reimbursement policy.

(F) Other Benefits. The Executive will be entitled to participate in the
Company’s employee benefit plans and perquisites applicable to senior executives
generally as in effect from time to time and on a basis no less favorable than
those provided to other senior executives.

 

- 4 -



--------------------------------------------------------------------------------

(G) Vacation. The Executive will be entitled to four weeks of vacation annually
(or such greater amount provided in applicable Company policies or as may be
provided to any other senior executive of the Company) to be taken at times
determined by the Executive. Any vacation time not taken during any year may not
be carried over to subsequent years, unless and except to the extent that a more
favorable carry-over policy applies to any other executive of the Company;
provided, however, that unused vacation for one year may be carried over to the
next year if and to the extent that the unused vacation is attributable to
business exigencies of the Company; provided further, that if the Executive is
paid for such carried over vacation upon termination of employment by the
Company without Cause or termination by the Executive for Good Reason, the
amount of such payment shall reduce the severance payment under
Section 4(B)(iv).

(H) Director’s and Officer’s Insurance and Indemnification.

(i) The Company agrees that (a) if the Executive is made a party, or is
threatened to be made a party, to any legal proceeding by reason of the fact
that he is or was a director, officer, employee, agent, manager, consultant, or
representative of the Company or any affiliates or subsidiaries thereof, or
(b) if any legal claim is made, or threatened to be made, that arises out of or
relates to the Executive’s service in any of the foregoing capacities, then the
Executive shall promptly be indemnified and held harmless by the Company to the
fullest extent legally permitted against any and all costs, expenses,
liabilities, and losses (including, without limitation, reasonable attorney’s
fees, judgments, interest, expenses of investigation, penalties, fines, ERISA
excise taxes or penalties but not excise taxes under Section 280G of the
Internal Revenue Code, and amounts paid or to be paid in settlement) incurred or
suffered by the Executive in connection therewith, and such indemnification
shall continue as to the Executive even if he has ceased to be a director,
officer, employee, agent, manager, consultant or representative of the Company
and shall inure to the benefit of the Executive’s heirs, executors, and
administrators. The Company shall advance to the Executive all costs and
expenses incurred by him in connection with any such legal proceeding or legal
claim within 15 days after receiving written notice requesting such an advance.
Such notice shall include an undertaking by the Executive to repay the amount
advanced if he is ultimately determined not entitled to indemnification against
such costs and expenses as authorized under this Agreement or applicable law.

(ii) Neither the failure of the Company to have made a determination in
connection with any request for indemnification or advancement under this
Section that the Executive has satisfied any applicable standard of conduct nor
a determination by the Company that the Executive has not met any applicable
standard of conduct, shall create a presumption that the Executive has not met
an applicable standard of conduct.

(iii) During the term of employment and for a period of six years thereafter,
the Company shall keep in place a directors’ and officers’ liability insurance
policy (or policies) providing comprehensive coverage to the Executive equal to
at least that which is in effect currently or, if greater, the coverage that the
Company provides for any other present or former senior executive or director of
the Company.

 

- 5 -



--------------------------------------------------------------------------------

(iv) The indemnification and advancement of expenses provided by, or granted
pursuant to, the provisions of this Agreement shall not be deemed exclusive of
(but instead shall be in addition to) any other rights to which Executive may be
entitled, including without limitation under the Company’s certificate of
incorporation or by-laws, pursuant to any applicable law, statute or regulation,
or by other contractual arrangement, and whether as to actions taken (or omitted
to be taken) in Executive’s official capacity or as to actions taken (or omitted
to be taken) in another capacity while holding such office.

4. CONSEQUENCES OF TERMINATION. The payments under this Section 4 are the only
termination payments to which the Executive is entitled upon termination of his
employment prior to the end of the Term regardless of the date during the Term
in which employment is terminated.

(A) Termination by Company for Cause or Termination by Executive without Good
Reason. If the Executive’s employment under this Agreement is terminated prior
to the end of the Term by the Company for Cause (as defined below) or by the
Executive without Good Reason (as defined below), the Executive will be entitled
to receive the following (promptly following such termination in the case of
clause (i) and at the time specified in Section 3(B) in the case of clause
(ii) below):

(i) Base Salary earned through the date that the Executive’s employment
hereunder terminates (the “Termination Date”);

(ii) ICBP amounts referenced in Section 3(B) hereof (“ICBP Amounts”) earned for
any prior completed calendar year and not yet paid; and

(iii) other vested amounts and benefits, if any, under and in accordance with
the terms of any applicable plan, program, corporate governance document,
policy, agreement or arrangement of the Company in which the Executive
participated prior to the date of this Agreement (collectively, the “Accrued
Compensation”) provided that the Executive may exercise ISOs, NQOs and SARs
after the Termination Date as set forth below.

 

- 6 -



--------------------------------------------------------------------------------

In addition, if the Executive is terminated by the Company for Cause or
terminates his employment without Good Reason, any ISOs, NQOs and SARs that have
not yet vested shall immediately terminate and be forfeited. In the event of
termination of employment by the Company for Cause, the Executive’s ISOs, NQOs
and SARs that had become vested prior to the Executive’s Termination Date shall
remain exercisable until and, to the extent not exercised, shall expire on
(x) the close of the second trading day following the date upon which applicable
law permits Executive to exercise in full the ISOs, NQOs and SARs and sell the
underlying shares to be acquired upon such exercise, but in no event prior to
(y) the end of the 30th Open Window Trading Day (as defined below) following the
Executive’s Termination Date. For the purposes of this Agreement, an “Open
Window Trading Day” is any trading day during which Company insiders (including
directors and executive officers) are not prohibited from selling and purchasing
shares of Company Common Stock, whether pursuant to Company insider trading
policies or applicable law. In the event of termination of employment by the
Executive without Good Reason, the Executive’s ISOs, NQOs and SARs that had
become vested prior to the Executive’s Termination Date shall remain exercisable
until and, to the extent not exercised, shall expire at the end of the six-month
period following the Termination Date or, if later, at the end of the 30th Open
Window Trading Day following the Termination Date; provided, however that if, on
the last trading day in such six-month period, Company insider trading policy or
applicable law prohibits the Executive from exercising the equity awards and/or
selling the shares acquired upon such exercise, then the expiration date of
those awards will be extended until the close of the next trading day (i) on
which the awards may be exercised and shares may be sold without violating such
Company policy or applicable law and (ii) as to which the required notice of an
Open Window Trading Day (referenced below) was given to Executive prior to the
opening of trading on such day. Notwithstanding the foregoing, in no event shall
the ISOs, NQOs and SARs be exercisable after the expiration of their 10-year
stated terms. On and after the Termination Date and until the early expiration
date of the ISOs, NQOs and SARs pursuant to this paragraph, the Company shall
provide adequate notice to the Executive (which may be by e-mail and/or other
electronic means) so that the Executive will know which days will and which days
will not be Open Window Trading Days and upon which the awards may be exercised
and the underlying shares may be sold by Executive.

In the event that the termination of employment of the Executive occurs as a
result of the expiration of this Agreement at the end of its Term, the Executive
shall be entitled to (x) the payments set forth in (i), (ii) and (iii) above
(promptly following such termination in the case of clause (i) and at the time
specified in Section 3(B) in the case of clause (ii), as well as to (y) an
amount equal to the ICBP Amount which would have been earned by the Executive
for the calendar year of termination if the Executive’s employment had continued
through the end of the year based upon achievement of performance goals,
multiplied by a fraction, the numerator of which is the number of days elapsed
from the beginning of the year to the end of the Term, and the denominator is
the number of days in such calendar year. In addition, all of the ISOs, NQOs and
SARs will be exercisable by the Executive for the remainder of their respective
terms.

 

- 7 -



--------------------------------------------------------------------------------

“Cause” shall mean: (A) willful failure by the Executive to perform his material
duties hereunder as an employee of the Company; (B) the Executive’s conviction
of, or plea of guilty or nolo contendere to, a felony; (C) the Executive’s theft
or misuse of material Company property; or (D) willful misconduct or an act of
moral turpitude which is materially injurious to the Company, monetarily or
otherwise; provided that Cause does not include a finding of liability in
pending or future shareholder, derivative or punitive class actions or other
civil actions. For purposes of this Agreement, no act or failure to act by the
Executive shall be deemed “willful” unless it is knowingly and intentionally
done, or omitted to be done, by the Executive in bad faith and without a belief
that the Executive’s action or omission was in the best interest of the Company.
No termination of the Executive’s employment will be treated as for “Cause”
unless, prior to such termination: (i) the Executive has been provided written
notice from the Board setting forth in reasonable detail the basis on which the
Company is considering terminating his employment for “Cause” (a “Cause
Notice”); (ii) upon the Executive’s request within 10 days of his receipt of the
Cause Notice, the Executive has been afforded a review by the Board within 14
days following his request for such review; and (iii) within 14 days after such
review, the Board confirms, by affirmative vote of a majority of the members
(other than the Executive) and by written notice to the Executive, that “Cause”
exists. Notwithstanding the foregoing, the Executive may cure the basis on which
the Company is considering terminating his employment (and thereby avoid a
termination for Cause) at any time following the date on which a Cause Notice is
received and prior to the expiration of the 14-day review period described in
(iii) above, except that the cure period does not apply to the extent that the
act or omission is not curable.

(B) Termination by the Company without Cause or Termination by Executive for
Good Reason. If the Executive’s employment under this Agreement is terminated
prior to the end of the Term by the Company without Cause or by the Executive
for Good Reason, the Executive will be entitled to receive the following:

(i) Base Salary earned through the Termination Date;

(ii) ICBP Amounts earned for any prior completed calendar year and not yet paid;

(iii) the Accrued Compensation;

(iv) Base Salary at the rate in effect at the Termination Date (determined
without regard to any reduction that may then be in effect pursuant to
Section 3(A) above) for a period of nine months after the Termination Date;

(v) an amount equal to the ICBP Amount which would have been earned by the
Executive for the year of termination if the Executive’s employment had
continued through the end of the year based upon achievement of performance
goals, multiplied by a fraction, the numerator of which is the number of days
elapsed from the beginning of the year to the Termination Date, and the
denominator of which is the number of days in the year; and

(vi) the Company will pay to the Executive the amount of COBRA premiums for his
and his family’s coverage to the extent that the Executive had elected such
coverage under the Company’s medical and dental plans during the nine months
following the Termination Date and shall continue to cover the Executive under
the Company’s life insurance program for nine months.

 

- 8 -



--------------------------------------------------------------------------------

Any amounts payable pursuant to clause (i) of this paragraph (B) shall be paid
promptly after the Termination Date; any amounts payable pursuant to clause
(ii) or (v) of this paragraph (B) shall be paid within the time specified in
Section 3(B); and any amounts payable pursuant to clause (iii) of this paragraph
(B) shall be paid pursuant to the terms of the applicable plans or arrangements.
Any amounts payable pursuant to clause (iv) of this paragraph (B) shall be paid
in consecutive equal monthly payments commencing on the first day of the month
following the Termination Date; provided that, if and to the extent necessary to
prevent the Executive from being subject to adverse tax consequences under
Section 409A of the Internal Revenue Code (“Section 409A”), the first six months
of the continued Base Salary payments shall not be paid until, and shall be paid
in a single sum payment on, the first day after the six month anniversary of the
Termination Date, with the remaining monthly payments to begin on the first day
of the seventh month following the Termination Date. At the end of the period
during which the Company is paying the Executive’s premiums for medical and
dental coverage, the Executive and any eligible family members may elect COBRA
continuation coverage at his own expense for the remainder, if any, of the
required COBRA period. All amounts payable under this Agreement shall be without
interest if paid when due.

In order to receive any payments or benefits under clauses (ii), (iv), (v) or
(vi) of this paragraph (B) and accelerated vesting of ISOs, NQOs and SARs set
forth in the following paragraph, the Executive must execute and deliver to the
Company a release provided by the Company in substantially the form of Exhibit A
hereto which shall have become irrevocable within 52 days following the
Termination Date.

If the Executive’s employment under this Agreement is terminated prior to the
end of the Term by the Company without Cause or by the Executive for Good
Reason, any unvested ISOs, NQOs and SARs (as well as any unvested additional
equity awards that may be granted to the Executive) shall become immediately
vested on the Termination Date and shall be exercisable for the remainder of
their terms. Notwithstanding the foregoing, if the Company terminates the
employment of the Executive without Cause prior to the first anniversary of the
Commencement Date, the Executive will forfeit the last 250,000 Cash SARs that
would have become vested if the Executive’s employment had not terminated;
provided, however, that no such forfeiture shall occur if a Change of Control
occurs prior to the Executive’s Termination Date or if the Executive is
terminated following the commencement of discussions leading to a Change of
Control or within six months prior to the consummation of a Change of Control;
it being understood that in the event of any such forfeiture, 350,000 Cash SARs,
as well as the 200,000 ISOs and the 200,000 NQOs, shall be fully vested and
shall be exercisable for the remainder of their terms in accordance with the
first sentence of this paragraph.

As of the Termination Date, except as set forth in this Agreement, the Executive
shall not be entitled to any further payments or benefits from the Company.

 

- 9 -



--------------------------------------------------------------------------------

“Good Reason” shall mean the occurrence of any of the following events without
the Executive’s express written consent: (A) a diminution of the Executive’s
Base Salary except as permitted by Section 3(A) or a diminution of the
Executive’s annual bonus opportunity described in Section 3(B) to less than 100%
of Base Salary with a target bonus of less than 50% of Base Salary; (B) a
diminution in the Executive’s position, title, authority, duties, or
responsibilities; (C) a relocation of the Company’s headquarters office at which
the Executive is employed outside of a 35 mile radius of the current office, but
Good Reason shall not mean a relocation to the current offices of La Jobi, Inc.;
(D) a material breach of this Agreement by the Company; or (E) in connection
with a Change of Control, the failure or refusal by the successor or acquiring
company (or parent thereof) to expressly assume the obligations of the Company
under this Agreement. The Executive must provide written notice to the Company
of the existence of the condition constituting the Good Reason within 30 days of
the Executive’s having actual knowledge of the existence of the condition and,
if the condition is curable, the Company will then have 30 days from receipt of
such notice during which the Company may remedy the condition and not be
required to pay the amounts set forth in this Section 4(B). If full cure is made
by the Company within such 30 day cure period, Good Reason shall be deemed not
to have occurred and the Executive’s employment will be deemed to have continued
under and subject to the provisions of this Agreement; provided, however, that
the same condition may be cured by the Company only once during the Term.
Failure of the Company promptly to make payment to the Executive in cash upon
exercise of all or any part of the Cash SARs at a time when such payment would
cause an Event of Default under the Company’s Credit Agreement with Salus
Capital Partners, LLC, as such Credit Agreement is currently in effect, shall
constitute a breach of this Agreement by the Company but shall not, in and of
itself, constitute “Good Reason”, provided that any such payment is made on or
promptly (but not more than five days) after the date that payment would not
cause such an Event of Default. In addition, if the Cash SARs are not converted
into Replacement Options, the failure of the Company promptly to make payment to
the Executive in cash upon exercise of all or any part of the vested Cash SARs
at time when such payment would cause an Event of Default under the Salus Credit
Agreement, as such Credit Agreement is currently in effect, will not be deemed
to be a breach of this Agreement (i) during the period prior to the Company’s
2013 annual shareholders’ meeting or (ii) thereafter for a period of 90 days
while the Parties seek a resolution, provided that in any event, any such
payment is made promptly (but not more than five days) after the date that
payment would not cause such an Event of Default, and provided further that, if
a Change of Control occurs, (x) any amount owed to the Executive in respect of
the exercise of such Cash SARs shall be paid to the Executive on or before the
date of such Change of Control and (y) the successor entity in the Change of
Control shall not be entitled to rely on the above described carve out for an
Event of Default under the Salus Credit Agreement as a reason for the
non-payment of cash to the Executive upon his exercise of all or a portion of
the Cash SARs (which non-payment would then constitute immediate grounds for
Executive to terminate this Agreement for Good Reason).

(C) Termination on Disability or Death. In the event that the employment of the
Executive terminates prior to the end of the Term by reason of Disability (as
defined below), the Executive shall be entitled to the payments set forth in
clauses (i), (ii), (iii), (v) and (vi) of Section 4(B) including payments under
the Company’s long term disability insurance plan to the extent provided for
therein. The Company may terminate the Executive’s employment by reason of
“Disability” if (and only if) the Executive is absent from work for at least 135
consecutive days or for 135 days (whether or not consecutive) in any calendar
year by reason of a physical or mental illness or injury. In the event that the
employment of the Executive terminates before the end of the Term by reason of
death, the amounts set forth in clauses (i), (ii), (iii) and (v) of Section 4(B)
shall be paid to his estate and the death benefit under the Company’s life
insurance program shall be paid to his designated beneficiary, or estate in the
absence of designated beneficiary and the Executive’s family shall be entitled
to reimbursement for the continued COBRA continuation coverage benefits set
forth in Section 4(B)(vi).

 

- 10 -



--------------------------------------------------------------------------------

In addition, if the Executive’s employment under this Agreement is terminated
prior to the end of the Term by reason of Disability or death, any unvested ISOs
and SARs (as well as any unvested additional equity awards that may be granted
to the Executive) shall become vested on the Termination Date to the same extent
as if the Executive had completed an additional two years of service with the
Company after the Termination Date and all vested ISOs, NQOs and SARs (or
Replacement Options, if applicable) shall be exercisable for one year following
the Termination Date, or the expiration of their respective terms, if earlier.

(D) Change of Control. If the Executive’s employment under this Agreement is
terminated prior to the end of the Term by the Company without Cause or by the
Executive for Good Reason at any time on or after, or within six months before,
the occurrence of a Change of Control, the Executive will be entitled to the
payments and benefits set forth in Section 4(B) subject to the terms thereof
(including, without limitation, acceleration of vesting and continuing
exercisability of outstanding ISOs, NQOs, SARs and other equity awards).
Notwithstanding the foregoing, if a Change of Control occurs and outstanding
ISOs, NQOs, SARs and/or other Company equity awards (the “Transaction Date
Equity Awards”) are not assumed or converted into comparable awards with respect
to stock of the acquiring or successor company (or parent thereof), then,
immediately prior to the Change of Control, each such Transaction Date Equity
Award, whether or not previously vested, shall be converted into the right to
receive cash or, at the election of the Executive, consideration in a form that
is pari passu with the form of the consideration payable to the Company’s
stockholders in exchange for their shares, in an amount or having a value equal
to the product of (i) the per share fair market value of the Company’s Common
Stock (based upon the consideration payable to the Company’s stockholders),
less, if applicable, the per share exercise price under such Transaction Date
Equity Award, multiplied by (ii) the number of shares of Common Stock covered by
such Transaction Date Equity Award (such product being referred to as the “Award
Cash-Out Amount”). A Transaction Date Equity Award that is not assumed or
converted (as described above) may be canceled at the time of the Change of
Control for no consideration if the per share exercise price of such Transaction
Date Equity Award is greater than such per share fair market value of the
Company’s Common Stock (determined with regard to all per share consideration,
including the value of any contingent and/or deferred consideration payable in
the Change of Control transaction). The Award Cash-Out Amount with respect to
each Transaction Date Equity Award will be paid or settled at the time of or
promptly (but not more than 10 days) following the occurrence of the Change of
Control; provided, however, that, for the avoidance of doubt, if the Company’s
stockholders receive deferred and/or contingent consideration, then the
Executive will be entitled to receive such deferred and/or contingent
consideration as and when payable to the Company’s stockholders as if the shares
of Common Stock covered by his Transaction Date Equity Awards had been
outstanding at the time of the Change of Control.

 

- 11 -



--------------------------------------------------------------------------------

“Change of Control” means any of the following:

(a) any one person or more than one person acting as a group directly or
indirectly acquires ownership of shares of the Company that, together with the
shares of the Company held by such person or group, constitutes more than 40% of
the total fair market value or total voting power of the shares of the Company;
provided, however, that if any one person or more than one person acting as a
group is considered to own more than 40% of the total fair market value or total
voting power of the shares of the Company on the date hereof, the acquisition of
additional shares by the same person or persons shall not constitute a Change of
Control under this clause (a). An increase in the percentage of shares of the
Company owned by any one person or persons acting as a group as a result of a
transaction in which the Company acquires its own shares in exchange for
property will be treated as an acquisition of shares of the Company by such
person or persons for purposes of this clause (a);

(b) any one person or more than one person acting as a group directly or
indirectly acquires, or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons, ownership of
shares of the Company having 30% or more of the total voting power of the shares
of the Company; provided, however, that if any one person or more than one
person acting as a group so acquires 30% or more of the total voting power of
the shares of the Company, the acquisition of additional control of the Company
by the same person or persons shall not constitute a Change of Control under
clause (a) or (b) of this definition;

(c) one-half or more of the members of the Company’s Board are replaced during
any 18-month period by directors whose appointment or election is not endorsed
by at least 662/3% of the Company’s Board prior to the date of such appointment
or election, but excluding, for purposes of such endorsement, any individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company; or

(d) any one person or more than one person acting as a group acquires, or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons, assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that a transfer of assets by the Company
shall not be treated as a Change of Control if the assets are transferred to
(i) a shareholder of the Company immediately before the asset transfer in
exchange for or with respect to shares of the Company, (ii) an entity, 50% or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company, (iii) a person or more than one person acting as a
group that owns, directly or indirectly, shares of the Company having 50% or
more of the total value or total voting power of all outstanding shares of the
Company or (iv) an entity, at least 50% of the total value or voting power of
which is owned by a person or persons described in clause (iii) above; and
provided, further, that for purposes of clauses (i), (ii), (iii) and (iv) above,
a person’s status is determined immediately after the transfer of the assets.
For purposes of this clause (d), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

- 12 -



--------------------------------------------------------------------------------

For the avoidance of doubt, a Change of Control will be deemed to have occurred
upon the consummation of a merger or consolidation of, or similar type of
corporate transaction involving, the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation;

(E) Parachute Payment Excise Tax. Notwithstanding anything herein to the
contrary, if the Executive determines that any amounts due to him under this
Agreement and any other plan or program of the Company constitute a “parachute
payment,” as such term is defined in Section 280G(b)(2) of the Code, and the
amount of the parachute payment, reduced by all federal, state and local taxes
applicable thereto, including the excise tax imposed pursuant to Section 4999 of
the Code, is less than the amount that the Executive would receive if he were
paid three times his “base amount,” as defined in Section 280G(b)(3) of the
Code, less $1.00, reduced by all federal, state and local taxes applicable
thereto, then at the Executive’s request the Company shall reduce the aggregate
of the amounts constituting the parachute payment to an amount that will equal
three times the Executive’s base amount less $1.00. The Executive shall have the
right to specify the portion of such reduction, if any, that will be made under
this Agreement and each plan or program of the Company.

(F) No Mitigation. In the event of any termination of the employment of the
Executive hereunder prior to the end of the Term, the Executive shall be under
no obligation to seek other employment or otherwise mitigate damages, and there
shall be no offset against any amounts due him on account of any remuneration
attributable to any subsequent employment that he may obtain.

5. CONFIDENTIALITY. The Executive shall, during and after his employment by the
Company and except in connection with performing services on behalf of (or for
the benefit of) the Company or any of its affiliates, keep secret and retain in
the strictest confidence all confidential, proprietary and non-public matters,
tangible or intangible, of or related to the Company, its shareholders,
subsidiaries, affiliates, successors, assigns, officers, directors, attorneys,
fiduciaries, representatives, employees, licensees and agents including, without
limitation, trade secrets, business strategies and operations, customer lists,
manufacturers, material suppliers, financial information, personnel information,
legal advice and counsel obtained from counsel, information regarding
litigation, actual, pending or threatened, research and development, identities
and habits of employees and agents and business relationships, and shall not
disclose them to any person, entity or any federal, state or local agency or
authority, except as may be required by law. Notwithstanding the foregoing,
nothing in this Agreement or elsewhere shall prohibit the Executive from making
any statement or disclosure (i) to the extent required by law; (ii) to the
extent required by subpoena or other legal process (upon receipt of which the
Executive shall promptly give the Company written notice thereof in order to
afford the Company an opportunity to contest such disclosure); (iii) with the
Company’s prior written consent; or (iv) in confidence to an attorney for the
purpose of obtaining legal advice.

 

- 13 -



--------------------------------------------------------------------------------

Upon termination of his employment with the Company, the Executive shall return
to the Company all confidential, proprietary and non-public materials, and any
other property of the Company, in his physical possession. The personal property
of the Executive, including documents relating to his benefits, compensation,
tax liabilities, personal obligations (e.g., restrictive covenants), and the
like, shall not be subject to return pursuant to the preceding sentence.

For purposes of this Section 5, any such matters or materials shall cease to
continue to be confidential, proprietary and non-public (and thus no longer be
governed by the restrictions of this Section 5), if, when and to the extent that
such matters or material become public other than by reason of the Executive’s
failure to comply with the restrictions of this Section 5.

6. NON-COMPETE; NONSOLICITATION. The Executive agrees that during his employment
by the Company and for nine months thereafter, he shall not, directly or
indirectly, engage or be interested in (as owner, partner, stockholder,
employee, director, officer, agent, fiduciary, consultant or otherwise), with or
without compensation, any line of business in which the Company or its
affiliates is actively engaged (or, in the case of cessation of employment, in
which the Company or any of its consolidated subsidiaries is then engaged at the
time of such cessation); provided, however, that the Executive may own stock or
other equity securities representing up to 5% of the value and/or voting power
of any publicly traded company, and provided that nothing herein shall restrict
the Executive from providing services to any entity that is in competition with
the Company if the competitive business unit of such entity is not the primary
business of such entity, and if the Executive is not directly involved in
activities that are in competition with the Company. The Executive further
agrees that for nine months following the Termination Date, the Executive will
not:

(i) directly or indirectly, contact, solicit, or accept if offered to him, or
direct any person, firm, corporation, association or other entity to contact,
solicit or accept if offered, any of the Company’s customers, prospective
customers, or suppliers for the purpose of providing any products and/or
services that are the same as or similar to the specific products and services
provided by the Company to its customers during the Term; or

 

- 14 -



--------------------------------------------------------------------------------

(ii) solicit or accept if offered to the Executive, with or without
solicitation, on his behalf or on behalf of any other person, the services of
any person who is then a current employee of the Company (or was an employee
during the six-month period preceding the Executive’s Termination Date), to
terminate employment or an engagement with the Company, nor hire or agree to
hire any such current or former employee into employment with the Executive or
any company, individual or other entity; provided, however, that this subpart
(ii) will not apply to applications for employment from any current or former
employee of the Company in response to a general solicitation that is not
directed at any such current or former employee; and provided further that this
subpart (ii) shall not be deemed to preclude any future employer of the
Executive from hiring any such current or former employee of the Company without
the input or participation by the Executive.

The provisions of this Section 6 shall not apply if the termination of
employment of the Executive occurs as a result of the expiration of this
Agreement at the end of its Term.

7. NONDISPARAGEMENT. The Executive shall, after his employment with the Company
has terminated, refrain from any action that could reasonably be expected to
harm the reputation or goodwill of the Company, its subsidiaries, affiliates and
any shareholder holding more than 5% of the Company’s voting securities,
including, without limitation, making derogatory comments about the character or
ability of the Company or its directors, officers, employees, shareholders,
agents or representatives. Likewise, the Company shall use commercially
reasonable efforts to cause its officers, directors and agents to refrain from
making any statements or taking any action that could reasonably be expected to
harm the personal or business reputation of the Executive or of any member of
his family, including, without limitation, making or permitting others to make
derogatory comments about the character or ability of the Executive. The Parties
will cooperate with each other on the preparation of a press release announcing
the execution of this Agreement that is reasonably satisfactory to each of them.

8. REMEDY FOR BREACH AND MODIFICATION. The Executive acknowledges that the
provisions of Sections 5 and 6 of this Agreement are reasonable and necessary
for the protection of the Company and that the Company may be irreparably
damaged if these provisions are not specifically enforced. Accordingly, the
Executive agrees that, in addition to any other relief or remedies available to
the Company, the Company shall be entitled to obtain appropriate temporary,
preliminary and permanent injunctive or other equitable relief for the purposes
of restraining the Executive from any actual or threatened breach of or
otherwise enforcing these provisions and no bond or security will be required in
connection therewith. The Parties acknowledge that the provisions of Section 7
of this Agreement are reasonable and necessary for the protection of their
interests and that either Party may be irreparably damaged if these provisions
are not specifically enforced. Accordingly, each of the Parties agrees that, in
addition to any other relief or remedies that may be available, each of them
shall be entitled to obtain appropriate temporary, preliminary and permanent
injunctive or other equitable relief for the purposes of restraining the other
from any actual or threatened breach of or otherwise enforcing these provisions
and no bond or security will be required in connection therewith.

9. SEVERABILITY. If any provision of this Agreement is deemed invalid or
unenforceable, such provision shall be deemed modified and limited to the extent
necessary to make it valid and enforceable.

 

- 15 -



--------------------------------------------------------------------------------

10. COUNTERPARTS; FACSIMILES. This Agreement may be executed in two or more
counterparts, each of which shall be considered an original, but all of which
together shall constitute the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

11. GOVERNING LAW; JURISDICTION.

(A) This Agreement shall be governed by, and construed and interpreted in
accordance with its express terms, and otherwise in accordance with the laws of
the State of New York, without regard to conflicts of laws principles.

(B) Except as otherwise specifically provided in Section 8 (relating to the
ability of a Party to seek injunctive or other equitable relief from a court),
any claim or controversy arising out of or relating to this Agreement or the
breach hereof shall be resolved exclusively by arbitration. A Party must file a
demand for arbitration within the same statute of limitations period applicable
to the legal claim asserted. The demand for arbitration and/or statement of
claim must specify (a) the factual basis on which the claim is made; (b) the
statutory provision or legal theory under which the claim is made; and (c) the
nature and extent of any relief or remedy sought. The arbitration will be
administered in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association (“AAA”), in the New York, New York metropolitan
area before an experienced employment law arbitrator licensed to practice law in
that jurisdiction who has been selected in accordance with such Rules. The fees
of the AAA and the arbitrator and the administrative expenses of any such
arbitration proceeding will be shared equally by the Company and the Executive.
Each party may be represented by counsel of its or his own choosing and at its
or his own expense. The arbitrator’s award will be enforceable, and a judgment
may be entered thereon, in a federal or state court of competent jurisdiction in
the state where the arbitration was held. The decision of the arbitrator will be
final and binding.

12. NOTICES. Any notice or other communication made or given in connection with
this Agreement may be given by counsel, shall be in writing, and, if to a Party,
shall be deemed to have been duly given when (a) delivered to the appropriate
address by hand or by nationally recognized overnight courier service (costs
prepaid); (b) sent by electronic mail or facsimile with confirmation of
transmission by the transmitting equipment; or (c) received or rejected by the
addressee, if sent by certified mail, return receipt requested, in each case to
a Party at his or its address or facsimile number set forth below or at such
other address or facsimile number as a Party may specify by notice to the other
Party:

To the Executive, at his principal residence as reflected in the records of the
Company, with a copy to him at his principal business office during his
employment with the Company or at

raphael.benaroya@gmail.com

Fax No.: (201) 568-4839

 

- 16 -



--------------------------------------------------------------------------------

With a simultaneous copy to:

Sheldon G. Nussbaum, Esq.

Fulbright & Jaworski L.L.P.

666 Fifth Avenue

New York, NY 10103

snussbaum@fulbright.com

Fax No. (212) 318-3400

To the Company:

One Meadowlands Plaza

8th Floor

East Rutherford, NJ 07073

Attention: Marc S. Goldfarb, Esq. General Counsel

MGoldfarb@KidBrands.com

Fax No.: (201) 405-7377

With a simultaneous copy to:

Edward P. Smith, Esq.

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, NY 10112

esmith@chadbourne.com

Fax No.: (212) 541-5369

13. ENTIRE AGREEMENT; AMENDMENT This Agreement, including its Attachments,
represents the entire agreement between the Parties and supersedes all prior
agreements between the Parties with respect to its subject matter and cannot be
changed or terminated orally. In the event of a conflict between the provisions
of this Agreement, on the one hand, and the provisions of an ISO, NQO or SAR
grant agreement and/or the Company’s Equity Incentive Plan (with respect to
awards made thereunder), on the other hand, the provisions of this Agreement
shall control except to the extent that the provisions of the ISO, NQO or SAR
grant agreements and/or the Company’s Equity Incentive Plan are more favorable
to the Executive. Upon the Commencement Date, the Agreements between RB, Inc.
and the Company dated September 11, 2011 and February 12, 2012 shall terminate.

14. WAIVER. The failure of any Party or person to insist upon strict adherence
to any term of this Agreement (including all attachments) on any occasion shall
not be considered a waiver or deprive that Party or person of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement (including all attachments). Any waiver must be in writing and
must specifically identify the provision(s) of this Agreement (including all
attachments) being affected.

15. END OF TERM. The provisions of Sections 3, 4, 5, 6, 7, 8, 11, 12, 13 and 14
shall continue after the end of the Term.

 

- 17 -



--------------------------------------------------------------------------------

16. ASSIGNMENT. Except as otherwise provided in this Section 16, this Agreement
shall inure to the benefit of and be binding upon the Parties and their
respective heirs, representatives, successors and assigns. This Agreement shall
not be assignable by the Executive, and shall be assignable by the Company only
to any corporation or other entity that succeeds to all, or substantially all,
of the Company’s business or assets, and that expressly assumes (or assumes by
operation of law in any merger or consolidation) the Company’s obligations
hereunder; provided, however, that no such assignment shall invalidate or negate
the rights of the Executive pursuant to the provisions hereof, including,
without limitation, any such rights relating to a Change of Control. In any such
event, the term “Company,” as used herein shall mean the Company, as defined
above, and any such successor or assignee. In the event of the Executive’s death
or a judicial determination of his incapacity, references in this Agreement
(including its attachments) to the “Executive” shall be deemed to include, as
appropriate, his estate, heirs and/or legal representatives.

17. CODES. The Board has adopted a Code of Business Conduct and Ethics and a
Code of Ethics for Principal Executive Officer and Senior Financial Officers
which are currently posted on the Company’s website. The Executive is expected
to require compliance with those codes by the employees covered thereby and to
comply himself.

18. DEDUCTIONS. The Company may deduct from the compensation described herein
any applicable Federal, state and/or city withholding taxes, any applicable
social security contributions, and any other amounts which may be required to be
deducted or withheld by the Company pursuant to any Federal, state or city laws,
rules or regulations or any election he shall have made.

19. SECTION 409A. Anything in this Agreement to the contrary notwithstanding:

(A) It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A and all regulations, guidance and other
interpretive authority issued thereunder so as not to subject the Executive to
payment of any additional tax penalty or interest imposed under Section 409A,
and this Agreement will be interpreted on a basis consistent with such intent.
References to Termination Date or termination of employment herein mean a
termination of employment that constitutes a Separation from Service within the
meaning of Section 409A.

(B) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Section 409A, (i) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year (provided that this clause (i) will not be violated with regard to
expenses reimbursed under any arrangement covered by Internal Revenue Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect); (ii) reimbursement of any such expense
shall be made by no later than December 31 of the year following the calendar
year in which such expense is incurred; and (iii) the Executive’s right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

- 18 -



--------------------------------------------------------------------------------

(C) Whenever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(D) To the extent any amount payable to the Executive is subject to his entering
into a release of claims with the Company and any such amount is a deferral of
compensation under Section 409A and which amount could be payable to the
Executive in either of two taxable years, and the timing of such payment is not
subject to terms and conditions under another plan, program or agreement of the
Company that otherwise satisfies Section 409A, such payments shall be made or
commence, as applicable, on the fifth business day following the date the
release condition described in Section 4(B) is satisfied, provided however,
that, if the 52 day release effective period spans more than one calendar year,
the payment shall be made on the first business day of the second calendar year
or, if later, the fifth business day following the date the release condition is
satisfied.

20. EXPENSES OF PREPARATION OF AGREEMENT. Each of the Company and the Executive
shall bear its own expenses for the preparation and negotiation of this
Agreement, provided that the Company shall reimburse the Executive for his legal
fees with respect to this Agreement to a maximum of $40,000.

21. PURCHASE OF COMPANY STOCK. During the period beginning on the Commencement
Date and ending on the 30th Open Window Trading Day following the Commencement
Date, the Executive may purchase from the Company up to 200,000 shares of the
Common Stock (but in no event more than 1% of the outstanding number of shares
at the time of purchase) at fair market value at the time of purchase.

22. CAPTIONS. The captions in this Agreement are for convenience of reference
only and shall not be given any effect in the interpretation of this Agreement.

[Signature Page Follows]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have signed this Agreement as
of the date first set forth above.

 

KID BRANDS, INC. By:  

/s/ Frederick Horowitz

  Name:   Frederick Horowitz   Title:   Chair,     Compensation Committee THE
EXECUTIVE  

/s/ Raphael Benaroya

  Raphael Benaroya

 

- 20 -



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

1. GENERAL RELEASE OF ALL CLAIMS

The undersigned individual (the “Executive”) hereby irrevocably releases and
forever discharges any and all known and unknown liabilities, debts,
obligations, causes of action, demands, covenants, contracts, liens,
controversies and any other claim of whatsoever kind or nature that the
Executive ever had, now has or may have in the future against Kid Brands, Inc.
(the “Company”), its shareholders, subsidiaries, affiliates, successors,
assigns, officers, directors, attorneys, fiduciaries, representatives,
employees, licensees, agents and assigns (the “Releasees”), to the extent
arising out of or related to the performance of any services to or on behalf of
the Company or the termination of those services and other than claims for
payments, benefits or entitlements preserved by Section 4, and claims for
indemnification, advancement of expenses and directors’ and officers’ liability
insurance coverage under Section 3(H), of the Employment Agreement dated as of
March 14, 2013, between the Company and the Executive (the “Employment
Agreement”), including without limitation: (i) any such claims arising out of or
related to any federal, state and/or local labor or civil rights laws including,
without limitation, the federal Civil Rights Acts of 1866, 1871, 1964, the Equal
Pay Act, the Older Workers Benefit Protection Act, the Rehabilitation Act, the
Jury Systems Improvement Act, the Uniformed Services Employment and Reemployment
Rights Act, the Vietnam Era Veterans Readjustment Assistance Act, the National
Labor Relations Act, the Worker Adjustment and Retraining Notification Act, the
Family and Medical Leave Act of 1993, the Employee Retirement Income Security
Act of 1974, the Age Discrimination in Employment Act, the Americans with
Disabilities Act of 1990, the Fair Labor Standards Act of 1938, the New York
Human Rights Law, the New Jersey Law Against Discrimination, the New Jersey wage
and hour laws, and the New Jersey Conscientious Employee Protection Act, the
California Fair Employment and Housing Act, the California Labor Code; (ii) any
and all other such claims arising out of or related to any contract, any and all
other federal, state or local constitutions, statutes, rules, regulations or
executive orders; or (iii) any and all such claims arising from any common law
right of any kind whatsoever, including, without limitation, any claims for any
kind of tortious conduct, promissory or equitable estoppel, defamation, breach
of the Company’s policies, rules, regulations, handbooks or manuals, breach of
express or implied contract or covenants of good faith, wrongful discharge or
dismissal, and/or failure to pay, in whole or part, any compensation of any kind
whatsoever (collectively, “Executive’s Claims”).

Execution of this Release by the Executive operates as a complete bar and
defense against any and all of the Executive’s Claims against the Company and/or
the other Releasees. If the Executive should hereafter assert any Executive’s
Claims in any action or proceeding against the Company or any of the Releasees,
as applicable, in any forum, this Release may be raised as and shall constitute
a complete bar to any such action or proceeding and the Company and/or the
Releasees shall be entitled to recover from the Executive all costs incurred,
including attorneys’ fees, in defending against any such Executive’s Claims.



--------------------------------------------------------------------------------

Executive further waives and relinquishes any rights and benefits which he has
or may have under California Civil Code § 1542 to the fullest extent that he may
lawfully waive all such rights and benefits pertaining to the subject matter of
this Release. Civil Code § 1542 provides that a general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor. Executive acknowledges that he is aware
that he may later discover facts in addition to or different from those which he
now knows or believes to be true with respect to the subject matter of this
Release, but it is his intention to fully and finally forever settle and release
any and all claims, matters, disputes, and differences, known or unknown,
suspected and unsuspected, which now exist, may later exist or may previously
have existed between the parties to the extent set forth in the first paragraph
hereof, and that in furtherance of this intention this Release shall be and
remain in effect as a full and complete general release to the extent set forth
in the first paragraph herein, notwithstanding discovery or existence of any
such additional or different facts.

2. OPPORTUNITY FOR REVIEW

The Executive acknowledges that he has had a reasonable opportunity to review
and consider the terms of this Release for a period of at least 45 days, that he
understands and has had the opportunity to receive counsel regarding his/ her
respective rights, obligations and liabilities under this Release and that to
the extent that the Executive has taken less than 45 days to consider this
Release, the Executive acknowledges that he has had sufficient time to consider
this Release and to consult with counsel and that he does not desire additional
time to consider this Release. As long as the Executive signs and delivers this
Release within such 45 day time period, he will have seven days after such
delivery to revoke his decision by delivering written notice of such revocation
to the Company. If the Executive does not revoke his decision during that
seven-day period, then this Release shall become effective on the eighth day
after being delivered by the Executive.

3. BINDING EFFECT

This Release is binding on the Executive’s heirs and personal representative.

 

- 2 -



--------------------------------------------------------------------------------

4. GOVERNING LAW; MISCELLANEOUS

The provisions of Sections 9, 10, 11, 12 and 14 of the Employment Agreement
shall be deemed incorporated into this Release as if fully set forth herein. Any
claim or dispute arising under or relating to this Release, or the breach,
termination or validity of this Release, shall be subject to Section 11 of the
Employment Agreement.

 

KID BRANDS, INC.

By:

 

 

  Name:   Title:  

 

 

Raphael Benaroya

 

- 3 -



--------------------------------------------------------------------------------

ATTACHMENT 1

[ISO]

KID BRANDS, INC.

INCENTIVE STOCK OPTION AGREEMENT

Date of Grant: March     , 2013

INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) dated as of the date set
forth above between Kid Brands, Inc., a New Jersey corporation (the “Company”),
and Raphael Benaroya (the “Grantee”).

1. Confirmation of Grant; Exercise Price. The Company hereby confirms the grant
to the Grantee, effective as of the date set forth above, of an Incentive Stock
Option (the “Option”) with respect to 200,000 shares of the Common Stock, stated
value $0.10 per share, of the Company (“Common Stock”) at an exercise price of
$            per share (“Exercise Price”). The Option granted hereunder is
issued under and subject to the terms of the Company’s Equity Incentive Plan
(the “Plan”), which is incorporated into this Agreement by reference, and the
terms and provisions of this Agreement, all in accordance with the Employment
Agreement entered into between the Company and the Grantee dated March 14, 2013
(the “Employment Agreement”). Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings ascribed to
them in the Plan and the Employment Agreement. If there is any conflict between
the provisions of this Agreement, the Plan and the Employment Agreement, the
provisions of the Employment Agreement shall control. The Option is intended to
be an Incentive Stock Option within the meaning of Section 422 of the Code,
although the Company makes no representation or guarantee that the Option will
qualify as an Incentive Stock Option.

2. Vesting. Except as provided in Section 3 below, the Option shall vest and
become exercisable as follows subject to the continued employment of the Grantee
on the respective vesting date:

 

Date of Grant

     — 50,000 shares   

First anniversary of Date of Grant

     — 50,000 shares   

Second anniversary of Date of Grant

     — 50,000 shares   

Third anniversary of Date of Grant

     — 50,000 shares   

To the extent that the aggregate Fair Market Value (determined on the Date of
Grant) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company and its affiliates) exceeds $100,000, the
Options or portions thereof which exceed such limit (according to the order in
which they were granted) shall be treated as Nonqualified Stock Options.



--------------------------------------------------------------------------------

3. Accelerated Vesting Provisions; Termination of Option.

 

  (a) Normal Expiration Date. Unless an earlier expiration date is specified in
this Section 3, the Option shall terminate on the tenth anniversary of the Date
of Grant and not be exercisable thereafter.

 

  (b) Termination without Cause or for Good Reason. If the Grantee’s employment
is terminated by the Company without Cause or by the Grantee for Good Reason (in
either case, within the meaning of and as described in the Employment
Agreement), then (i) to the extent not previously vested, the Option shall
become immediately vested on the date of termination of employment, and (ii) the
Option shall be exercisable for the remainder of its ten-year term.

 

  (A) Termination for Cause or without Good Reason. In the event that, before
the Option is fully vested, the Company terminates the employment of the Grantee
for Cause or the Grantee terminates his employment without Good Reason, the
portion of the Option that has not yet vested shall immediately terminate and be
forfeited and, to the extent not previously exercised, the vested portion of the
Option will continue to be exercisable until the earlier expiration date
determined under and in accordance with the applicable terms and conditions of
Section 4(A) of the Employment Agreement (as they pertain to a termination for
Cause or without Good Reason).

 

  (B) Death or Disability. If the Grantee’s employment is terminated by reason
of death or Disability (within the meaning of the Employment Agreement), any
previously unvested portion of the Option shall become vested on the date of
termination of employment to the same extent as if the Grantee had competed an
additional two years of service with the Company after the Termination Date and,
to the extent vested, shall be exercisable for one year after the Termination
Date or the expiration of the ten-year term of the Option, whichever is shorter.

4. Transferability. The Option shall not be transferable other than to a
designated beneficiary in the event of the Grantee’s death as set forth below or
by will or by the laws of descent or distribution and shall be exercisable
during the Grantee’s lifetime, subject to Section 3, only by the Grantee. The
Grantee acknowledges and agrees that a violation of this Section 4 will cause
the Company irreparable injury for which adequate remedy at law is not
available. Accordingly, the Grantee agrees that the Company shall be entitled to
an injunction, restraining order or other equitable relief, without the posting
of any bond, to prevent the breach of this Section 4 and to enforce the terms
and provisions hereof in any court of competent jurisdiction in the United
States or any state thereof, in addition to any other remedy to which it may be
entitled at law or equity. If the Grantee dies before the expiration of the
Option, the Grantee’s designated beneficiary shall succeed to the Grantee’s
rights with respect to the Option, subject to the provisions hereof. For this
purpose, the Grantee may designate a beneficiary in writing to the Company and
may change a previous designation in the same manner. If no beneficiary is
designated or if no designated beneficiary shall the Grantee, then the Grantee’s
estate will be deemed to be his designated beneficiary.

 

- 2 -



--------------------------------------------------------------------------------

5. Restrictions on Exercise. The Option may be exercised only with respect to
full shares of Common Stock. The shares covered by the Option have been
registered under the Securities Act of 1933, as amended, on Form S-8 covering
the Plan. The Company shall keep such registration statement effective until all
the Grantee’s shares of Common Stock covered thereby may be sold without
restriction pursuant to Rule 144 under the Securities Act of 1933, as amended.

6. Exercise and Tax Withholding.

 

  (a) Exercise. The Option may be exercised by giving written notice to the
Secretary of the Company which shall specify the number of shares of Common
Stock to be purchased. The exercise price of the Option shall be paid in cash
or, in the sole discretion of the Committee: (a) by the delivery of shares of
Common Stock of the Company then owned by the Grantee; (b) to the extent the
Option does not qualify as an Incentive Stock Option, by directing that the
Company withhold shares otherwise deliverable upon exercise to satisfy the
exercise price; or (c) by delivery of a copy of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds to
pay the exercise price. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one of more brokerage firms. The
Committee may prescribe any other methods of paying the exercise price that it
determines is consistent with applicable law and the purpose of the Plan. The
Company may require the Grantee to furnish or execute such other documents as
the Company shall reasonably deem necessary: (i) to evidence such exercise; and
(ii) to comply with or satisfy the requirements of the Securities Act of 1933,
applicable state securities laws or any other applicable law.

 

  (b) Withholding. If tax withholding is required on the exercise of the Option,
the Grantee is required to remit to the Company an amount sufficient to satisfy
any statutory U.S. federal, state and local tax withholding requirements with
respect thereto (“Withholding Taxes”). Such remittance may be required prior to
the issuance of any shares of Common Stock in respect of the exercise of the
Option to the Grantee. Notwithstanding the foregoing, the Committee may, in its
sole discretion, in lieu of all or any portion of a cash payment in respect of
Withholding Taxes, permit the Grantee to elect to have the Company withhold cash
or shares of Common Stock deliverable upon exercise of the Option having an
aggregate Fair Market Value, determined on the date the obligation to withhold
or pay such taxes arises, equal to the amount (or portion thereof) required to
be withheld. Any fraction of a share of Common Stock which would be required to
satisfy the Grantee’s Withholding Tax obligation shall be disregarded and the
remaining number of shares shall be delivered to the Grantee.

7. Adjustments.

 

  (a) The provisions of Sections 14.1 and 14.2 of the Plan are incorporated
herein by reference to the extent applicable; provided that in no event will the
Grantee be treated less favorably than any other Plan participants with respect
to any adjustment or non-adjustment of the Option.

 

- 3 -



--------------------------------------------------------------------------------

  (b) Notwithstanding the foregoing, if a Change of Control (as defined in the
Employment Agreement) occurs and the outstanding Option is not assumed or
converted into comparable awards with respect to stock of the acquiring or
successor company (or parent thereof) , then, immediately prior to the Change of
Control, the Option, whether or not previously vested, shall be converted into
the right to receive cash or, at the election of the Grantee, consideration in a
form that is pari passu with the form of consideration payable to the Company’s
stockholders in exchange for their shares, in the amount, form, manner, time(s)
of payment and otherwise upon the terms and conditions set forth in Section 4(D)
of the Employment Agreement. If the Option is not assumed or converted (as
described above), it may be canceled at the time of the Change of Control for no
consideration if the per share exercise price of the Option is greater than such
per share fair market value of the Company’s Common Stock (determined with
regard to all per share consideration, including the value of any contingent
and/or deferred consideration payable in the Change of Control transaction).

 

  (c) If, by reason of a change in capitalization described in this Section 7,
the Grantee shall be entitled to new, additional or different shares of stock or
securities of the Company or any other corporation in respect of this Option, in
the event that the Option continues, such new, additional or different shares
shall thereupon be subject to all of the conditions and restrictions which were
applicable to the shares of Common Stock subject to the Option, as the case may
be, prior to such change in capitalization.

8. No Right to Continued Employment. Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment or
service by the Company nor limit in any way the right of the Company to
terminate or modify the employment or retention of the Grantee at any time, with
or without Cause.

9. No Rights as Stockholder. The Grantee shall have no voting or other rights as
a stockholder of the Company with respect to the shares of Common Stock
underlying the Option until the exercise of the Option and the issuance of a
certificate or certificates to him for Option shares in respect thereof. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.

10. Limitations on Delivery of Certificates. The Company shall not be required
to issue or deliver a certificate for Option shares hereunder unless the
issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended (the “Securities
Act”), the Securities Exchange Act of 1934, as amended, and the requirements of
the exchange, if any, on which the Company’s shares of Common Stock may, at that
time be listed.

 

- 4 -



--------------------------------------------------------------------------------

11. Disposition of Common Stock. Notwithstanding anything contained in the Plan
or herein to the contrary, in the event that the disposition of any shares
acquired upon exercise of the Option is not covered by a then current
registration statement under the Securities Act, and is not otherwise exempt
from such registration, such shares shall be restricted against transfer to the
extent required by the Securities Act and Rule 144 or other regulations
thereunder. The certificate evidencing any of such shares may contain a
statement placed thereon to reflect their status as restricted securities as
aforesaid. Notwithstanding the foregoing, nothing contained herein shall be
deemed or construed to be a waiver or release of the Company’s registration
obligations pursuant to Section 3(C) of the Employment Agreement, which shall
remain in effect and absolute.

 

12. Miscellaneous.

 

  (a) Notices. All notices and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when:
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other party):

if to the Company, to it at:

Kid Brands, Inc., One Meadowlands Plaza, 8th Floor, East Rutherford, New Jersey
07073Attention: Corporate Secretary, Fax no.: 201-405-7377, E-mail address:
mgoldfarb@kidbrands.com.

if to the Grantee, to the Grantee at his principal residence as reflected in the
records of the Company, with a copy to him at his principal business office
during his employment with the Company or at raphael.benaroya@gmailcom.

Fax no.: (201) 568-4839.

Any notice received: (i) after 5:00 p.m. local time on any business day; or
(ii) on a day that is not a business day, will be deemed to have been given on
the next following business day.

 

  (b) Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.

 

  (c) Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Grantee and the
Company.

 

- 5 -



--------------------------------------------------------------------------------

  (d) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee without the prior written consent of the Company.

 

  (e) Applicable Law. To the extent the federal laws of the United States do not
otherwise control, this Agreement shall be governed by and construed in
accordance with the law of the State of New York, regardless of conflicts of law
principles thereof.

 

  (f) Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

  (g) Counterparts: Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Signatures by facsimile
(including in Adobe Acrobat format) will be deemed to be original signatures for
all purposes hereunder.

 

  (h) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

  (i) Tax Status of the Option. The Option is not intended to be treated as an
arrangement that provides for a deferral of compensation subject to Section 409A
of the Internal Revenue Code. This Agreement shall be construed and applied so
as to ensure that the Option is not covered by Section 409A. The Option Exercise
Price shall never become less than the Fair Market Value of the underlying
shares of Common Stock on the date of grant.

 

  (j) Share Certificates. All references to shares of Common Stock or
certificates in this Agreement shall refer to either shares represented by
certificates or uncertificated shares, and no such reference shall be construed
to require certificated shares or to grant additional or different rights or
obligations as between the holders of certificated and uncertificated shares of
the Company.

[Remainder of page intentionally left blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Incentive
Stock Option Agreement as of the date first above written.

 

KID BRANDS, INC.

By:  

 

  Name:   Title: GRANTEE  

 

  RAPHAEL BENAROYA

 

- 7 -



--------------------------------------------------------------------------------

ATTACHMENT 2

[NQO]

KID BRANDS, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

Date of Grant: March     , 2013

NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) dated as of the date set
forth above between Kid Brands, Inc., a New Jersey corporation (the “Company”),
and Raphael Benaroya (the “Grantee”).

1. Confirmation of Grant; Exercise Price. The Company hereby confirms the grant
to the Grantee, effective as of the date set forth above, of a Nonqualified
Stock Option (the “Option”) with respect to 200,000 shares of the Common Stock,
stated value $0.10 per share, of the Company (“Common Stock”) at an exercise
price of $            per share (“Exercise Price”). The Option granted hereunder
is granted pursuant to the terms of the Employment Agreement entered into
between the Company and the Grantee dated March 14, 2013 (the “Employment
Agreement”), but outside the terms of the Company’s Equity Incentive Plan (the
“Plan”). Unless otherwise defined in this Agreement, capitalized terms used in
this Agreement shall have the meanings ascribed to them in the Employment
Agreement. If there is any conflict between the provisions of this Agreement and
the Employment Agreement, the provisions of the Employment Agreement shall
control. The Option is intended to be a nonqualified stock option for federal
income tax purposes.

2. Vesting; Term. The Option is fully vested on the Date of Grant. Unless an
earlier expiration date is specified in Section 3 below, the Option shall be
exercisable at any time on or prior to the tenth anniversary of the Date of
Grant and not be exercisable thereafter.

3. Termination of Employment.

(A) Termination without Cause or for Good Reason. If the Grantee’s employment is
terminated by the Company without Cause or by the Grantee for Good Reason (in
either case, within the meaning of and as described in the Employment
Agreement), then the Option shall be exercisable for the remainder of its
ten-year term.

(B) Termination for Cause or without Good Reason. If the Grantee’s employment is
terminated by the Company without Cause or by the Grantee for Good Reason, the
Option shall continue to be exercisable until its earlier expiration date,
determined under and in accordance with the applicable terms and conditions of
Section 4(A) of the Employment Agreement (as they pertain to a termination for
Cause or without Good Reason).

(C) Death or Disability. If the Grantee’s employment is terminated by reason of
death or Disability (within the meaning of the Employment Agreement), the Option
shall be exercisable for one year after the Termination Date or the expiration
of the ten-year term of the Option, whichever is shorter.



--------------------------------------------------------------------------------

4. Transferability. Except as otherwise provided herein, the Option shall not be
transferable other than to a designated beneficiary in the event of the
Grantee’s death as set forth below or by will or by the laws of descent or
distribution and shall be exercisable during the Grantee’s lifetime, subject to
Section 3, only by the Grantee. The Grantee acknowledges and agrees that a
violation of this Section 4 will cause the Company irreparable injury for which
adequate remedy at law is not available. Accordingly, the Grantee agrees that
the Company shall be entitled to an injunction, restraining order or other
equitable relief, without the posting of any bond, to prevent the breach of this
Section 4 and to enforce the terms and provisions hereof in any court of
competent jurisdiction in the United States or any state thereof, in addition to
any other remedy to which it may be entitled at law or equity. Notwithstanding
the foregoing, the Option may be transferred by a gift to a member of the
Grantee’s Immediate Family or trusts for their benefit, subject to the
restrictions set forth herein. “Immediate Family” shall mean a person’s spouse,
parents, children, grandchildren, siblings, mothers and fathers-in-law, sons and
daughters-in-law, and brothers and sisters-in-law. If the Grantee dies before
the expiration of the Option, the Grantee’s designated beneficiary shall succeed
to the Grantee’s rights with respect to the Option, subject to the provisions
hereof. For this purpose, the Grantee may designate a beneficiary in writing to
the Company and may change a previous designation in the same manner. If no
beneficiary is designated or if no designated beneficiary shall survive the
Grantee, then the Grantee’s estate will be deemed to be his designated
beneficiary.

5. Restrictions on Exercise. The Option may be exercised only with respect to
full shares of Common Stock.

The Company shall register the shares covered by the Option at the Company’s
expense on a Form S-8 within 30 days of the Grantee’s Commencement Date under
the Employment Agreement and keep such registration statement effective until
all the Grantee’s shares of Common Stock covered thereby may be sold without
restriction pursuant to Rule 144 under the Securities Act of 1933, as amended.

6. Exercise and Tax Withholding.

(A) Exercise. The Option may be exercised by giving written notice to the
Secretary of the Company which shall specify the number of shares of Common
Stock to be purchased. The exercise price of the Option shall be paid in cash
or, in the sole discretion of the Committee: (a) by the delivery of shares of
Common Stock of the Company then owned by the Grantee; (b) by directing that the
Company withhold shares otherwise deliverable upon exercise to satisfy the
exercise price; or (c) by delivery of a copy of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale or loan proceeds to
pay the exercise price. To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms. The
Committee may permit any other method of paying the exercise price that it
determines is consistent with applicable law and the purpose of the Option. The
Company may require the Grantee to furnish or execute such other documents as
the Company shall reasonably deem necessary: (i) to evidence such exercise; and
(ii) to comply with or satisfy the requirements of the Securities Act of 1933,
applicable state securities laws or any other applicable law.

 

2



--------------------------------------------------------------------------------

(B) Withholding. If tax withholding is required on the exercise of the Option,
the Grantee is required to remit to the Company an amount sufficient to satisfy
any statutory U.S. federal, state and local tax withholding requirements with
respect thereto (“Withholding Taxes”). Such remittance may be required prior to
the issuance of any shares of Common Stock in respect of the exercise of the
Option to the Grantee. Notwithstanding the foregoing, the Committee may, in its
sole discretion, in lieu of all or any portion of a cash payment in respect of
Withholding Taxes, permit the Grantee to elect to have the Company withhold cash
or shares of Common Stock deliverable upon exercise of the Option having an
aggregate Fair Market Value, determined on the date the obligation to withhold
or pay such taxes arises, equal to the amount (or portion thereof) required to
be withheld. Any fraction of a share of Common Stock which would be required to
satisfy the Grantee’s Withholding Tax obligation shall be disregarded and the
remaining number of shares shall be delivered to the Grantee.

7. Adjustments.

(A) The provisions of Sections 14.1 and 14.2 of the Plan are incorporated herein
by reference to the extent applicable; provided that in no event will the
Grantee be treated less favorably than any other Plan participants with respect
to any adjustment or non-adjustment of the Option.

(B) Notwithstanding the foregoing, if a Change of Control (as defined in the
Employment Agreement) occurs and the outstanding Option is not assumed or
converted into comparable awards with respect to stock of the acquiring or
successor company (or parent thereof), then, immediately prior to the Change of
Control, the Option, whether or not previously vested, shall be converted into
the right to receive cash or, at the election of the Grantee, consideration in a
form that is pari passu with the form of consideration payable to the Company’s
stockholders in exchange for their shares, in the amount, form, manner, time(s)
of payment and otherwise upon the terms and conditions set forth in Section 4(D)
of the Employment Agreement. If the Option is not assumed or converted (as
described above), it may be canceled at the time of the Change of Control for no
consideration if the per share exercise price of the Option is greater than such
per share fair market value of the Company’s Common Stock (determined with
regard to all per share consideration, including the value of any contingent
and/or deferred consideration payable in the Change of Control transaction).

(C) If, by reason of a change in capitalization described in this Section 7, the
Grantee shall be entitled to new, additional or different shares of stock or
securities of the Company or any other corporation in respect of this Option, in
the event that the Option continues, such new, additional or different shares
shall thereupon be subject to all of the conditions and restrictions which were
applicable to the shares of Common Stock subject to the Option, as the case may
be, prior to such change in capitalization.

8. No Right to Continued Employment. Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment or
service by the Company nor limit in any way the right of the Company to
terminate or modify the employment or retention of the Grantee at any time, with
or without Cause.

 

3



--------------------------------------------------------------------------------

9. No Rights as Stockholder. The Grantee shall have no voting or other rights as
a stockholder of the Company with respect to the shares of Common Stock
underlying the Option until the exercise of the Option and the issuance of a
certificate or certificates to him for Option shares in respect thereof. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the issuance of such certificate or certificates.

10. Disposition of Common Stock. Notwithstanding anything contained herein to
the contrary, in the event that the disposition of any shares acquired upon
exercise of the Option is not covered by a then current registration statement
under the Securities Act, and is not otherwise exempt from such registration,
such shares shall be restricted against transfer to the extent required by the
Securities Act and Rule 144 or other regulations thereunder. The certificate
evidencing any of such shares may contain a statement placed thereon to reflect
their status as restricted securities as aforesaid. Notwithstanding the
foregoing, nothing contained herein shall be deemed or construed to be a waiver
or release of the Company’s registration obligations pursuant to Section 3(C) of
the Employment Agreement, which shall remain in effect and absolute.

11. Limitations on Delivery of Certificates. The Company shall not be required
to issue or deliver a certificate for Option shares hereunder unless the
issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended (the “Securities
Act”), the Securities Exchange Act of 1934, as amended, and the requirements of
the exchange, if any, on which the Company’s shares of Common Stock may, at that
time be listed.

12. Miscellaneous.

(A) Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when:
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other party):

if to the Company, to it at:

Kid Brands, Inc.

One Meadowlands Plaza, 8th Floor

East Rutherford, New Jersey 07073

Attention: Corporate Secretary

Fax no.: 201-405-7377

E-mail address: mgoldfarb@kidbrands.com

 

4



--------------------------------------------------------------------------------

if to the Grantee, to the Grantee at his principal residence as reflected in the
records of the Company, with a copy to him at his principal business office
during his employment with the Company or at raphael.benaroya@gmailcom.

Fax no.: (201) 568-4839.

Any notice received: (i) after 5:00 p.m. local time on any business day; or
(ii) on a day that is not a business day, will be deemed to have been given on
the next following business day.

(B) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(C) Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Grantee and the
Company.

(D) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee without the prior written consent of the Company.

(E) Applicable Law. To the extent the federal laws of the United States do not
otherwise control, this Agreement shall be governed by and construed in
accordance with the law of the State of New York, regardless of conflicts of law
principles thereof.

(F) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(G) Counterparts: Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Signatures by facsimile
(including in Adobe Acrobat format) will be deemed to be original signatures for
all purposes hereunder.

(H) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

(I) Tax Status of the Option. The Option is not intended to be treated as an
arrangement that provides for a deferral of compensation subject to Section 409A
of the Internal Revenue Code. This Agreement shall be construed and applied so
as to ensure that the Option is not covered by Section 409A; and this Agreement
shall be deemed amended to the extent reasonably necessary, as determined by the
Committee in its sole discretion, to exclude the Option from the application of
Section 409A or to comply with Section 409A, if necessary. The Option Exercise
Price shall never become less than the Fair Market Value of the underlying
shares of Common Stock on the date of grant.

 

5



--------------------------------------------------------------------------------

(J) Share Certificates. All references to shares of Common Stock or certificates
in this Agreement shall refer to either shares represented by certificates or
uncertificated shares, and no such reference shall be construed to require
certificated shares or to grant additional or different rights or obligations as
between the holders of certificated and uncertificated shares of the Company.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Nonqualified
Stock Option Agreement as of the date first above written.

 

KID BRANDS, INC. By:       Name:   Title: GRANTEE       RAPHAEL BENAROYA

 

7



--------------------------------------------------------------------------------

ATTACHMENT 3

[SAR]

KID BRANDS, INC.

STOCK APPRECIATION RIGHT AGREEMENT

Date of Grant: March     , 2013

STOCK APPRECIATION RIGHT AGREEMENT (the “Agreement”) dated as of the date set
forth above between Kid Brands, Inc., a New Jersey corporation (the “Company”),
and Raphael Benaroya (the “Grantee”).

1. Confirmation of Grant; Exercise Price. The Company hereby confirms the grant
to the Grantee, effective as of the date set forth above, of 600,000 Stock
Appreciation Rights (the “SARs”) at an exercise price of $            per SAR
(“Exercise Price”). The SARs granted hereunder are granted pursuant to the terms
of the Employment Agreement entered into between the Company and the Grantee
dated March 14, 2013 (the “Employment Agreement”), and under the terms of the
Company’s Equity Incentive Plan (the “Plan”). Unless otherwise defined in this
Agreement, capitalized terms used in this Agreement shall have the meanings
ascribed to them in the Employment Agreement and the Plan. If there is any
conflict between the provisions of this Agreement, the Plan and the Employment
Agreement, the provisions of the Employment Agreement shall control.

2. Replacement Options. Notwithstanding anything to the contrary contained
herein, if and when the requisite stockholder approval described in
Section 3(C)(iii) of the Employment Agreement is obtained, any unexercised SARs
will be converted into non-qualified stock options for shares of Company Common
Stock on a one-for-one basis under the Plan at the Exercise Price and upon
substantially the same other terms and conditions as the Cash SARs, all in
accordance with said Section 3(C)(iii), in which case all references in this
Agreement to the Cash SARs or SARs will be deemed to refer to such non-qualified
stock options (“Replacement Options”). For the sake of clarity, if the requisite
stockholder approval is not obtained, the Cash SARs will continue in full force
and effect and will not be deemed to have become the Replacement Options. If the
SARs are converted into Replacement Options, the shares covered by such Options
will be registered shares under the Securities Act of 1933, as amended, pursuant
to the Form S-8 registration statement covering the Plan. The Company shall keep
such registration statement effective until all the Grantee’s shares of Common
Stock covered thereby may be sold without restriction pursuant to Rule 144 under
the Securities Act of 1933, as amended. The conversion of SARs for Replacement
Options must be for all and not a portion of the unexercised SARs, and once the
SARs are converted into Replacement Options, the SARs shall no longer exist or
be exercisable



--------------------------------------------------------------------------------

3. Vesting. Except as provided in Section 3 below, the SARs shall vest as
follows:

 

24 consecutive monthly installments starting on the last day of the calendar
month in which the Date of Grant occurs and, thereafter    15,625 SARs per month
24 Consecutive monthly installments starting on the last day of the calendar
month in which the second anniversary of the Date of Grant occurs.    9,375 SARs
per month

Each SAR shall be exercisable solely for cash in an amount equal to the excess
of the Fair Market Value per share of Company Common Stock on the date of
exercise over the Exercise Price per share set forth in Section 1 above, unless
outstanding SARs are converted into nonqualified stock options in accordance
with the provisions of Section 2 above.

4. Accelerated Vesting Provisions; Termination of SARs.

(a) Normal Expiration Date. Unless an earlier expiration date is specified in
this Section 3, the SARs shall terminate on the tenth anniversary of the Date of
Grant and not be exercisable thereafter.

(b) Termination of Employment without Cause or for Good Reason. If the Grantee’s
employment is terminated by the Company without Cause or by the Grantee for Good
Reason (in either case, within the meaning of and as described in the Employment
Agreement), then (i) any unvested SARs shall become immediately vested on the
date of termination of employment, and (ii) all outstanding SARs shall be
exercisable for the remainder of their ten-year term. Notwithstanding the
foregoing, if the Grantee’s employment is terminated without Cause prior to the
first anniversary of his Commencement Date, the Grantee will forfeit 250,000 of
the SARs if (and only if) such forfeiture is mandated by the applicable
provisions of Section 4(B) of the Employment Agreement.

(c) Termination of Employment for Cause or without Good Reason. In the event
that, before the SARs are fully vested, the Company terminates the employment of
the Grantee for Cause or the Grantee terminates his employment without Good
Reason, the portion of the SARs that have not yet vested shall immediately
terminate and be forfeited and, to the extent not previously exercised, the
vested portion of the SARs will continue to be exercisable until the earlier
expiration date determined under and in accordance with the applicable terms and
conditions of Section 4(A) of the Employment Agreement (as they pertain to a
termination for Cause or without Good Reason).

(d) Special Payment Provision. If the Cash SARs are not converted into
Replacement Options, and if the Company fails to promptly make payment to the
Grantee in cash upon exercise of all or any part of the vested Cash SARs at a
time when such payment would cause an Event of Default under the Salus Credit
Agreement, the rights and obligations of the Company (or any successor or
acquiring company or parent thereof) and of the Grantee shall be subject to the
applicable terms and conditions of the Employment Agreement.

 

2



--------------------------------------------------------------------------------

(e) Death or Disability. If the Grantee’s employment is terminated by reason of
death or Disability (within the meaning of the Employment Agreement), any
unvested SARs shall become vested on the date of termination of employment to
the same extent as if the Grantee had competed an additional two years of
service with the Company after the Termination Date and shall be exercisable for
one year after the Termination Date or the expiration of the term of the SARs,
whichever is shorter. The remaining unvested SARs shall be forfeited.

5. Transferability. Except as otherwise provided herein, the SARs shall not be
transferable other than to a designated beneficiary in the event of the
Grantee’s death as set forth below or by will or by the laws of descent or
distribution and shall be exercisable during the Grantee’s lifetime, subject to
Section 3, only by the Grantee. The Grantee acknowledges and agrees that a
violation of this Section 4 will cause the Company irreparable injury for which
adequate remedy at law is not available. Accordingly, the Grantee agrees that
the Company shall be entitled to an injunction, restraining order or other
equitable relief, without the posting of any bond, to prevent the breach of this
Section 4 and to enforce the terms and provisions hereof in any court of
competent jurisdiction in the United States or any state thereof, in addition to
any other remedy to which it may be entitled at law or equity. Notwithstanding
the foregoing, the SARs may be transferred by a gift to a member of the
Grantee’s Immediate Family or trusts for their benefit, subject to the
restrictions set forth herein. “Immediate Family” shall mean a person’s spouse,
parents, children, grandchildren, siblings, mothers and fathers-in-law, sons and
daughters-in-law, and brothers and sisters-in-law. If the Grantee dies before
the expiration of the SARs, the Grantee’s designated beneficiary shall succeed
to the Grantee’s rights with respect to the SARs, subject to the provisions
hereof. For this purpose, the Grantee may designate a beneficiary in writing to
the Company and may change a previous designation in the same manner. If no
beneficiary is designated or if no designated beneficiary shall survive the
Grantee, then the Grantee’s estate will be deemed to be his designated
beneficiary.

6. Restrictions on Exercise. The SARs may be exercised only with respect to full
shares of Common Stock.

7. Exercise and Tax Withholding.

(a) Exercise. Vested SARs may be exercised in whole or in part by giving written
notice to the Secretary of the Company which shall specify the number of SARs to
be exercised. On or within five days after any such exercise, the Company shall
pay to the Grantee an amount equal to the number of SARs being exercised
multiplied by the excess of the Fair Market Value per share of Common Stock on
the exercise date (determined in accordance with the Plan) over the Exercise
Price, less applicable withholding taxes (which taxes shall be remitted by the
Company to the applicable tax authority). Upon an exercise of vested Replacement
Options, if any, the exercise price for the shares covered by such exercise
shall be paid in cash or, in the sole discretion of the Committee: (a) by the
delivery of shares of Common Stock of the Company then owned by the Grantee;
(b) by directing that the Company withhold shares otherwise deliverable upon
exercise to satisfy the exercise price; or (c) by delivery of a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the exercise price. To facilitate the
foregoing, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms. The Committee may prescribe any other method of
paying the exercise price that it determines is consistent with applicable law
and the purpose of the Plan. The Company may require the Grantee to furnish or
execute such other documents as the Company shall reasonably deem necessary:
(i) to evidence such exercise; and (ii) to comply with or satisfy the
requirements of the Securities Act of 1933, applicable state securities laws or
any other applicable law.

 

3



--------------------------------------------------------------------------------

(b) Withholding. If tax withholding is required on the exercise of Replacement
Options, the Grantee is required to remit to the Company an amount sufficient to
satisfy any statutory U.S. federal, state and local tax withholding requirements
with respect thereto (“Withholding Taxes”). Such remittance may be required
prior to the issuance of any shares of Common Stock in respect of the exercise
of the Replacement Option to the Grantee. Notwithstanding the foregoing, the
Committee may, in its sole discretion, in lieu of all or any portion of a cash
payment in respect of Withholding Taxes, permit the Grantee to elect to have the
Company withhold shares of Common Stock deliverable upon exercise of the
Replacement Option having an aggregate Fair Market Value, determined on the date
the obligation to withhold or pay such taxes arises, equal to the amount (or
portion thereof) required to be withheld. Any fraction of a share of Common
Stock which would be required to satisfy the Grantee’s Withholding Tax
obligation shall be disregarded and the remaining number of shares shall be
delivered to the Grantee.

8. Adjustments.

(a) The provisions of Sections 14.1 and 14.2 of the Plan are incorporated herein
by reference to the extent applicable; provided that in no event will the
Grantee be treated less favorably than any other Plan participants with respect
to any adjustment or non-adjustment of the Option.

(b) Notwithstanding the foregoing, if a Change of Control (as defined in the
Employment Agreement) occurs and the outstanding SARs are not assumed or
converted into comparable awards with respect to stock of the acquiring or
successor company (or parent thereof), then, immediately prior to the Change of
Control, the SARs, whether or not previously vested, shall be converted into the
right to receive cash or, at the election of the Grantee, consideration in a
form that is pari passu with the form of consideration payable to the Company’s
stockholders in exchange for their shares, in the amount, form, manner, time(s)
of payment and otherwise upon the terms and conditions set forth in Section 4(D)
of the Employment Agreement. If the SARs are not assumed or converted (as
described above), it may be canceled at the time of the Change of Control for no
consideration if the per share exercise price of the SARs are greater than such
per share fair market value of the Company’s Common Stock (determined with
regard to all per share consideration, including the value of any contingent
and/or deferred consideration payable in the Change of Control transaction).

(c) If, by reason of a change in capitalization described in this Section 8, the
Grantee shall be entitled to new, additional or different shares of stock or
securities of the Company or any other corporation in respect of these SARs, in
the event that the SARs continue, such new, additional or different shares shall
thereupon be subject to all of the conditions and restrictions which were
applicable to the shares of Common Stock subject to the SARs, as the case may
be, prior to such change in capitalization.

 

4



--------------------------------------------------------------------------------

9. No Right to Continued Employment. Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment or
service by the Company nor limit in any way the right of the Company to
terminate or modify the employment or retention of the Grantee at any time, with
or without Cause.

10. No Rights as Stockholder. The Grantee shall have no voting or other rights
as a stockholder of the Company with respect to the shares of Common Stock
underlying a Replacement Option until the exercise of the Replacement Option and
the issuance of a certificate or certificates to him for Replacement Option
shares in respect thereof. No adjustment shall be made for dividends or other
rights for which the record date is prior to the issuance of such certificate or
certificates.

11. Limitations on Delivery of Certificates. The Company shall not be required
to issue or deliver a certificate for Replacement Option shares hereunder unless
the issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act of 1933, as amended (the “Securities
Act”), the Securities Exchange Act of 1934, as amended, and the requirements of
the exchange, if any, on which the Company’s shares of Common Stock may, at that
time be listed.

12. Disposition of Common Stock. Notwithstanding anything contained in the Plan
or herein to the contrary, in the event that the disposition of any shares
acquired upon exercise of the Replacement Option is not covered by a then
current registration statement under the Securities Act, and is not otherwise
exempt from such registration, such shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
thereunder. The certificate evidencing any of such shares may contain a
statement placed thereon to reflect their status as restricted securities as
aforesaid. Notwithstanding the foregoing, nothing contained herein shall be
deemed or construed to be a waiver or release of the Company’s registration
obligations pursuant to Section 3(C) of the Employment Agreement, which shall
remain in effect and absolute.

13. Miscellaneous.

(a) Notices. All notices and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when:
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other party):

 

5



--------------------------------------------------------------------------------

if to the Company, to it at:

Kid Brands, Inc.

One Meadowlands Plaza, 8th Floor

East Rutherford, New Jersey 07073

Attention: Corporate Secretary

Fax no.: 201-405-7377

E-mail address: mgoldfarb@kidbrands.com

if to the Grantee, to the Grantee at his principal residence as reflected in the
records of the Company, with a copy to him at his principal business office
during his employment with the Company or at raphael.benaroya@gmailcom.

Fax no.: (201) 568-4839.

Any notice received: (i) after 5:00 p.m. local time on any business day; or
(ii) on a day that is not a business day, will be deemed to have been given on
the next following business day.

(b) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(c) Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Grantee and the
Company.

(d) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Grantee without the prior written consent of the Company.

(e) Applicable Law. To the extent the federal laws of the United States do not
otherwise control, this Agreement shall be governed by and construed in
accordance with the law of the State of New York, regardless of conflicts of law
principles thereof.

(f) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(g) Counterparts: Facsimiles. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument. Signatures by facsimile
(including in Adobe Acrobat format) will be deemed to be original signatures for
all purposes hereunder.

(h) Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

6



--------------------------------------------------------------------------------

(i) Tax Status of SARs. The SARs are not intended to be treated as an
arrangement that provides for a deferral of compensation subject to Section 409A
of the Internal Revenue Code. This Agreement shall be construed and applied so
as to ensure that the SARs are not covered by Section 409A. The exercise price
of the SARs/Replacement Option shall never become less than the Fair Market
Value of the underlying shares of Common Stock on the date of grant.

(j) Share Certificates. All references to shares of Common Stock or certificates
in this Agreement shall refer to either shares represented by certificates or
uncertificated shares, and no such reference shall be construed to require
certificated shares or to grant additional or different rights or obligations as
between the holders of certificated and uncertificated shares of the Company.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Stock
Appreciation Agreement as of the date first above written.

 

KID BRANDS, INC. By:  

 

  Name:   Title: GRANTEE  

 

  RAPHAEL BENAROYA

 

8